Citation Nr: 1112464	
Decision Date: 03/29/11    Archive Date: 04/07/11

DOCKET NO.  07-16 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a head injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1975 to April 1979.  He also had additional service in the Navy Reserve and Army National Guard.

This appeal comes before the Board of Veterans' Appeals (Board) from June 2006 and August 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This matter was previously before the Board in November 2009, at which time the Board determined that the Veteran's claim should be analyzed on the merits and remanded it for additional development and adjudicative action.  The case has been returned to the Board for further appellate review.  


FINDING OF FACT

The Veteran's symptoms, to include tinnitus, headaches, dizziness, insomnia, and scarring, are unrelated to his period of active service or to any incident therein.  


CONCLUSION OF LAW

The criteria for service connection for residuals of a head injury have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection

Service connection may be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, in active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R § 3.303 (2010).

When no preexisting condition is noted at the time a Veteran enters service, the presumption of soundness arises and the Veteran is presumed to have been sound upon entry.  The presumption of soundness may only be rebutted by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 C.F.R. § 3.304(b) (2010).

Preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the normal progress of the disease.  38 C.F.R. § 3.306 (2010).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.

Service connection for some disorders, such as tinnitus and vertigo, will be rebuttably presumed if manifested to a compensable degree within a year following active service.  38 U.S.C.A. §§1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  The Veteran's claimed headaches, blurry vision, dizziness, insomnia, and scarring, however, are not disabilities for which service connection may be granted on a presumptive basis.

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not shown, evidence of continuity of symptoms after discharge is required to support the claim. 38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for a disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran, in written statements, asserts that he currently suffers from residuals of a head injury sustained during active duty.  Specifically, the Veteran claims that in 1977, while on active duty in the Dominican Republic, he was in an outhouse that tipped over during a tropical storm, and as a result, he sustained injury to his head and required stitches.  The Veteran's claimed residuals include tinnitus, blurred vision, insomnia, headaches with blurred vision, dizziness, and vertigo.  

The Veteran's service medical records document treatment for various conditions, including upper respiratory infections, musculoskeletal injuries sustained during a motorcycle accident, sinusitis, multiple skin conditions, and ongoing left knee problems, but are negative for any complaints, diagnoses, or clinical findings related to a head injury.  A March 1979 separation examination report shows a normal clinical evaluation other than the notation of a scar on the left knee.  Similarly, during March 1985 and September 1985 National Guard examinations, clinical evaluation of the Veteran was normal, other than the notation on the September 1985 examination report of a chin scar incurred at age 11.  The Veteran also denied a history of head injury, ear trouble, headaches, and trouble sleeping during the 1985 National Guard service examinations.

In May 1979, the Veteran filed a claim for service connection for a head injury sustained in January 1977 when a building collapsed.  Pursuant to that claim, he underwent a VA examination in November 1979.  At that time, he reported that while he was stationed in the Dominican Republic during active service, he was in an outhouse that tipped over, causing him to hit his head on a bolt.  He required nine stitches to his scalp as a result of the injury.  At the time of the examination, the Veteran had no complaints referable to his head.  He denied headaches and blackout spells.  The examiner noted a thin, non-tender scar on the scalp over the vertex.  Cranial nerves were intact, and there was no depression or crepitus of the skull.  A diagnosis was made of history of scalp laceration without evidence of deformity or dysfunction.

Thereafter, the record shows a complaint of chronic ringing in the ears during VA treatment in September 2004.  The Veteran reported tinnitus since sustaining a head injury in service in the Dominican Republic during the 1970s when he was in an outhouse that was blown over by a tropical storm.  The Veteran denied headaches and dizziness.  Tinnitus was diagnosed.  In October 2004, the Veteran underwent audiological evaluation at the VA.  He reported a high-pitched ringing in his left ear as well as some difficulty hearing in that ear.  He stated that the only incident he could recall as possibly related to his current complaints was a head injury sustained when he fell down a mountain.  

Subsequent VA records are absent for complaints related to residual symptoms from a head injury in service.  A February 2005 VA medical record notes sleep difficulty attributable to pain from a chronic elbow condition.  In September 2005, no major physical illnesses were reported other than a right elbow condition.  In December 2005, the Veteran denied serious medical problems, eye problems, and significant trauma.  A February 2006 VA treatment record shows a past medical history positive for eye or ear problems and negative for headaches.  In April 2006, the Veteran reported becoming somewhat dizzy after walking a very long distance.  There is no indication that the sleep difficulty, eye and ear problems, or dizziness reported during those subsequent VA treatments were attributed to service or any incident therein.

The Veteran has been afforded two VA examinations in connection with this appeal.  During a July 2006 VA examination, the Veteran reported a history of a head injury occurring sometime in August 1977 or September 1977.  He complained of headaches, dizziness, insomnia, and tinnitus.  He denied current treatment.  The examiner diagnosed history of head injury and noted no significant effects on the Veteran's occupation or activities of daily living.  The examiner was asked to provide an opinion as to whether it was as likely as not that the Veteran's head injury and an unrelated skin condition were incurred in or aggravated during active service or some etiology.  The examiner provided an opinion that it was "as least as likely as not (50/50 probability) caused by or a result of."  No clarification was provided as to etiology or as to whether the examiner's opinion related to the skin condition, head injury residuals, or both.  As the etiology of any claimed residuals remained unclear following the July 2006 opinion, and as the opinion was unsupported by rationale, a new VA examination was scheduled.

In April 2010, during his second VA examination, the Veteran described his in-service head injury and reported experiencing symptoms since that time, including bilateral tinnitus, insomnia, headaches with blurred vision, dizziness, and vertigo.  He also reported a recent onset of short-term memory problems.  The Veteran reported that medications for his unrelated posttraumatic stress disorder (PTSD), depression, and anxiety disorder helped him.  On physical examination, sensation and cranial nerves were intact.  Pupils were equal and reactive to light, vision was grossly intact, and extraocular movements were full.  A history of PTSD, depression, and anxiety was noted.  On short-term memory testing, the Veteran was able to recall 3/3 objects in approximately two minutes.  A scar was noted approximately midway between the Veteran's forehead and vertex measuring 5 centimeters by 0.2 centimeters.  The examiner noted that a computed tomography (CT) scan of the Veteran's head administered in April 2009 was normal.  The examiner's impression was head trauma.

Based on examination of the Veteran and a review of the claims file, the April 2010 VA examiner initially opined that it was less likely as not that the Veteran's current symptoms of headaches and insomnia were secondary to a head injury in 1977.  The examiner's opinion was based on the fact that there were statements regarding in-service head injury but no records of treatment for a head injury and that in reports of medical history dated in the 1980s, the Veteran denied a history of frequent or severe headaches, frequent trouble sleeping, and head injury.  With respect to the scar and symptoms of tinnitus and dizziness, the examiner indicated that an opinion could not be provided without resorting to speculation.

The examiner then revised his opinion in an addendum, noting that a 1975 examination (actually dated 1979) indicated that the Veteran had nine stitches in his scalp, but it was unclear to the examiner whether that notation was based on the Veteran's statements or on medical records.  It was noted again that in the 1980s, the Veteran denied a history of head injury, headaches, and insomnia, as well as dizziness or fainting spells.  Therefore, given the conflicting evidence, the examiner could not opine regarding the etiology of the Veteran's symptoms, including headaches, tinnitus, insomnia, and dizziness, without resorting to mere speculation. 

A Veteran can attest to factual matters of which he had first-hand knowledge, such as sustaining an injury to the head in service.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Furthermore, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition (noting that sometimes the lay person will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  The Veteran is indeed competent to testify as to the observable aspects of headaches and tinnitus, as they are diagnoses based on purely subjective complaints.  The Board may accept the Veteran's statements regarding headaches and tinnitus in this regard if the statements are found to be credible.  The Board is within its province to weigh the Veteran's testimony and make credibility determinations as to whether the evidence supports a finding of service incurrence or continuity of symptomatology.  Barr v. Nicholson, 21. Vet. App. 303 (2007).  

However, the Board finds that the Veteran's testimony is not credible evidence of in-service incurrence of a head injury.  The Veteran's service medical records are negative for treatment for or complaints related to a head injury and the Veteran did not report any head injury at separation.  The Board recognizes that in November 1979, soon after service, the Veteran reported an in-service head injury and that he was noted to have a scar on his scalp at that time.  However, the Veteran was not noted to have a scar on his scalp at separation.  Moreover, clinical evaluation of the Veteran's head was normal at separation.  Additionally, the Veteran denied a history of head injury at his 1985 medical examinations, which contradicts his earlier statements regarding an in-service head injury.  Given that the Veteran's service medical records contain somewhat extensive documentation of treatment for various conditions throughout the Veteran's entire period of active service but make no mention of a head injury and that the Veteran later denied having a past head injury, the Board finds the Veteran's account of the in-service head injury to lack credibility.  Therefore, the Veteran's relating of his tinnitus and headaches to his claimed in-service head injury is not credible, and the Board does not accept his statements in this regard.  

Similarly, the Board finds that the Veteran's contention that he has experienced residual symptoms since service lacks credibility.  As discussed, service medical records are absent for complaints of ringing in the ears, dizziness, and insomnia.  While they do show a complaint of a headache on at least one occasion, the headache was reported in conjunction with other symptoms attributed to an upper respiratory infection.   In addition, clinical evaluation of the Veteran at separation was normal.  Moreover, during a November 1979 VA examination, the Veteran denied complaints or residuals related to his reported head injury in service and specifically denied headaches and blackout spells.   The Veteran also denied a history of head injury, ear trouble, headaches, and trouble sleeping during service examinations for the National Guard in March 1985 and September 1985.  In fact, the first complaint of record attributed by the Veteran to his reported in-service head injury was chronic tinnitus reported in September 2004.  Then, just one month later during a VA audiological evaluation for tinnitus and hearing loss, the Veteran was only able to recall one incidence of head trauma, reportedly incurred as a result of falling down a mountain.  The Veteran did not report an in-service head injury.

An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).

The Court has held that the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App. 614 (1992).  A medical opinion based upon an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458 (1993).  A bare conclusion, even one reached by a medical professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345 (1998).  A bare transcription of lay history, unenhanced by additional comment by the transcriber, does not become competent medical evidence merely because the transcriber is a medical professional.  LeShore v. Brown, 8 Vet. App. 406 (1995).  The Court also has held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177 (1995).  

The Board observes that there are two VA medical opinions of record regarding the claim on appeal, one dated in July 2006 and one dated in April 2010.  Of the two, the Board finds the April 2010 conclusion that an opinion could not be given without resort to speculation to be more persuasive and more probative.  The April 2010 opinion was based on the examiner's thorough and detailed examination of claims folder, as indicated by references to specific evidence, and furthermore, it was supported by a rationale.  Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the physician's access to the claims folder and the Veteran's history, and the thoroughness and detail of the opinion).  Additionally, the Board considers it significant that the April 2010 opinion constitutes the most recent medical evidence of record and was undertaken directly to address the issue on appeal.

The Board is cognizant of the speculative nature of the April 2010 opinion, as pointed out by the Veteran's service representative in the February 2011 informal hearing presentation.  However, a conclusion that a diagnosis or etiology opinion is not possible "without resort to speculation" is a medical conclusion just as much as a firm diagnosis or a conclusive opinion and may be relied upon by the Board if the basis for such a conclusion is adequately explained or is otherwise apparent upon a review of the evidence.  Jones v. Shinseki, 23 Vet. App. 382 (2010).  Here, the examiner reasoned that there was conflicting evidence regarding actual occurrence of an in-service head injury with residuals, so any opinion regarding etiology of claimed residuals would be speculative.  The Board finds that explanation to be adequate and further finds that the basis for such a conclusion is apparent from the evidence of record.  Specifically, the service medical records, which are negative for treatment of a head injury in service but document treatment for other conditions, and post-service VA and National Guard examinations in which the Veteran denies a history of head injury, contradict the Veteran's current lay statements regarding in-service injury and manifestation of symptoms.  As such, the Board finds that until such time as evidence establishes an in-service head injury, another medical opinion regarding the etiology of the Veteran's claimed head injury residuals is unnecessary as it would merely be redundant in nature and would not materially assist the Board in making a determination.

On the other hand, the Board finds the July 2006 opinion to be of little to no probative value.  Although the July 2006 examination report indicates a review of the claims file, it contains no discussion of any pertinent medical evidence from service or otherwise.  Instead, it appears that the opinion was based solely on the Veteran's reported history of a head injury and hospitalization during active service.  As noted elsewhere, there is no support in the Veteran's service medical records for his assertion of such in-service accident.   Accordingly, to the extent that the July 2006 medical opinion is based on the Veteran's inaccurately reported history of an in-service head injury, the Board finds that such medical evidence is not probative on the issue of whether the Veteran's current complaints of headaches, insomnia, dizziness, and tinnitus are related to active service or any incident therein.  The Board also notes that the July 2006 opinion is completely unsupported by rationale.  Moreover, it is unclear whether the July 2006 opinion was made in regards to the Veteran's residuals of a head injury or to his unrelated skin condition.  

In summary, absent competent and credible evidence establishing an in-service head injury and competent evidence linking the Veteran's current complaints of tinnitus, headaches, insomnia, and dizziness to active service, the Board finds that service connection for residuals of a head injury is not warranted.  Additionally, as there is no competent and credible evidence of tinnitus or vertigo within one year of the Veteran's discharge from service, presumptive service connection for residuals of a head injury is not warranted.  

Therefore, the Board finds that the preponderance of the evidence is against the claim for service connection for residuals of a head injury and that claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim. This notice requires VA to indicate which portion of that information and evidence is to be provided by the claimant and which portion VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, the RO sent correspondence in March 2006, rating decisions in June 2006 and August 2006, and a statement of the case in April 2007.  Those documents discussed specific evidence, the particular legal requirements applicable to the claim, the evidence considered, the pertinent laws and regulations, and the reasons for the decisions. VA made all efforts to notify and to assist the appellant with regard to the evidence obtained, the evidence needed, the responsibilities of the parties in obtaining the evidence, and the general notice of the need for any evidence in the appellant's possession.  The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claims with an adjudication of the claim by the RO subsequent to receipt of the required notice.  There has been no prejudice to the appellant, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006), Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Thus, VA has satisfied its duty to notify the appellant, and had satisfied that duty prior to the final adjudication in the January 2011 supplemental statement of the case.  

In addition, all relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  The Board observes that the April 2010 examination report references a CT scan performed in April 2009 for which there is no associated report of record.  However, the Board finds that remand is unnecessary to obtain that record, as it would not serve to establish whether the Veteran actually sustained an injury to his head in service or whether he experienced a continuity of symptoms, as it relates to the Veteran's present state.  Moreover, the April 2010 examiner reported that the CT scan was normal.  Therefore, the Board finds that there is no prejudice to the Veteran in deciding his claim at this time without the April 2009 CT scan report.  Finally, VA has also obtained medical examinations in relation to this claim.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.



(CONTINUED ON NEXT PAGE)




ORDER

Service connection for residuals of a head injury is denied.




____________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


